                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
 -------------------------------------------------------------- X       DATE FILED: 12/20/2019
 BEATRICE MARSEILLE,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          18-CV-12136 (VEC)
                                                                :
                                                                :                ORDER
                                                                :
 MOUNT SINAI HEALTH SYSTEM, INC.,                               :
 MOUNT SINAI HOSPITALS GROUP, INC.,                             :
 THE MOUNT SINAI HOPSITAL, and                                  :
 DENISE O’DEA ,                                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

         WHEREAS on December 20, 2019, the parties appeared for a conference before this

Court;

         IT IS HEREBY ORDERED that fact discovery is extended through December 27, 2019.

Defendants must produce the four documents identified on the record no later than the end of

fact discovery. The deadline for expert discovery is extended through February 7, 2020.

         IT IS FURTHER ORDERED that Defendants’ motion for summary judgment, if any, is

due no later than March 6, 2020. Plaintiff’s response is due no later than April 3, 2020.

Defendants’ reply, if any, is due no later than April 17, 2020.

         The parties are reminded that the Court will gladly refer them to a settlement conference

before the Magistrate Judge if the parties request a referral in a joint letter.

SO ORDERED.
                                                                    ________________________
Date: December 20, 2019                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
